IN THE SUPREl\/IE COURT OF THE STATE OF DELAWARE

ANDRE OWENS, §
§
Defendant Below, § No. 364, 2016
Appellant, §
§ Court Below-Superior Court
v. § of the State of Delaware
§
STATE OF DELAWARE, § Cr. ID No. 0201010358
§
Plaintiff Below, §
Appellee. §

Submitted: July 29, 2016
Decided: August 9, 2016

0 R D E R

This 9th day of August 2016, it appears to the Court that, on July 14,
2016, the Clerk issued a notice to the appellant to show cause why this appeal
should not be dismissed for his failure to notice his notice of appeal in a timely
marmer under Supreme Court Rule 6. The appellant has not responded to the
notice to show cause within the required ten-day period and therefore
dismissal of this appeal is deemed to be unopposed.

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule
29(b), that this appeal is DISMISSED.

BY THE COURT:

 

ustice